DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 8/4/2022. Claims 1-15 are pending in this application. Claims 14-15 are withdrawn. 
	Claims 1-13 are examined in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 1-3, 5, 6, 8, 10 & 11 cite “an inlay of inorganic material is adjacent to the cavity…”, “wherein inorganic material hermetically encloses…”, “by the inorganic material…” & “the inorganic material is composed…”, etc. are not clear, because, in claim 1, the claim does not clearly specify whether the claimed inorganic material(s) are same or different from each other. For claims 2, 3, 5, 6, 8, 10 & 11, it is not clear which “the inorganic material” the claims prefer to. As shown in Fig. 9, inlay 158 and other inorganic materials such as 110, 114 & 152 surrounding component 106. Applicant suggested to clarify these claimed features to avoid any further confusions. 
	For best understand and examination purpose, the above claimed features are considered based on Fig. 9, disclosure of the specification and/or any applicable prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahiro (US 2013/0240262).
Re claim 1, Nagahiro teaches, [0032, 0044], a hermetic package, comprising: 
-a base body (11) comprising a cavity, wherein dielectric material of a bottom of the base body is made of an organic material (e.g. organic binder), wherein an inlay of inorganic material (metal layer 12) is adjacent to the cavity and surrounded by the base body (11); 
-an embedded optical component (13, LED) mounted on accommodated in the cavity of the base body (11); and 
-inorganic material (metallic cover 14) hermetically encloses the optical component (13) along all surrounding sides. 

    PNG
    media_image1.png
    335
    464
    media_image1.png
    Greyscale

Re claims 2 & 3, Nagahiro teaches the optical component (13) is delimited partially or entirely by the inorganic material (14) and/or by the organic material (11); and the inorganic material (metallic cover 14) is composed of at least one metal, glass and/or ceramic.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katori et al. (US 5,837,356) in view of Shiraishi (US 2007/0013082).
	Re claims 1 & 3, Katori teaches, Figs. 1-2C, cols. 1, 5 & 6, a hermetic package, comprising: 
-a base body (1b, c) comprising a cavity (A’), wherein dielectric material of a bottom of the base body is made of an organic material (e.g. incorporated with organic fiber), wherein an inlay of inorganic material (conductor 2) is adjacent to the cavity and surrounded by the base body (1b, c); 
-an embedded component (3) mounted on accommodated in the cavity (A’) of the base body; and 
-inorganic material (1a and/or 5) hermetically encloses the optical component (3) along all surrounding sides, 
wherein the inorganic material is composed of at least one metal (e.g. conductor 2), glass and/or ceramic (e.g. joining a lid made of a material such as metal or ceramic). 

    PNG
    media_image2.png
    257
    488
    media_image2.png
    Greyscale

Katori does not explicitly teach an optical component. 
Shiraishi teaches an optical functional element (150) [0073]. 
As taught by Shiraishi, one of ordinary skill in the art would utilize the above teaching to obtain an optical component as claimed, because it aids in achieving a desire optical structure with controlled contamination within a sealed space. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shiraishi in combination Katori due to above reason. 
Re claim 2, in combination cited above, Shiraishi teaches the optical component (150) is delimited partially or entirely by the inorganic material and/or delimited partially or entirely by the organic material (Fig. 1) (see also Katori’s Fig. 1).
Re claim 4, Katori teaches the organic material comprise resin (e.g. epoxy resin) (col. 6, 2nd par.) (see also Shiraishi [0056]). 
Re claim 5, in combination cited above, Katori/Shiraishi teaches at least one of the following features: wherein the organic material surrounds the optical component at least partially along at least five sides (see Katori’s Fig. 1); wherein the optical component (150) comprises at least one of the group consisting of an optical-light emitter and an optical-light detector (Shiraishi [0073]); wherein the inorganic material completely delimits the cavity and is at least partially surrounded by the organic material.
Re claim 6, in combination cited above, Shiraishi teaches an optically- transparent member (106) forming part of the inorganic material, through which light can propagate between the optical component (150) and an environment of the hermetic package (100) (Fig. 1, [0055]).
Re claim 7, in combination cited above, Shiraishi teaches at least one of the following features: wherein the optically-transparent member comprises a lens; wherein the optically-transparent member is at least partially embedded in organic material; wherein at least part of a surface of the optically-transparent member is coated with a protection varnish, configured for inhibiting deposition of metallic material, more particularly copper, thereon; wherein at least part of a surface of the optically-transparent member (glass 106) is transparent for ultraviolet light [0051]; and wherein at least part of a surface, in particular at least part of an inner surface and/or of an outer surface, of the optically-transparent member is coated with a reflective coating.
Re claim 8, in combination cited above, Katori teaches at least one electrically-conductive vertical through-connection (right 2) extending through both organic material and inorganic material of the base body (1b, c), and configured for electrically coupling the optical component (3) with an environment of the hermetic package, wherein the at least one vertical through-connection (2) is formed by an insulated-metal substrate (substrate 1 including bonding power such as aluminum oxide, titanium oxide) (Fig. 2C, col. 5).
Re claim 9, in combination cited above, Katori teaches at least one of the following features: at least one further component, in particular a driver for driving the optical component, embedded in the hermetic package; wherein the optical component is at least partially surrounded by or covered with a thermally highly-conductive coating; wherein the optical component is mounted slanted, on the base body so that a light-emitting direction of the optical component is oriented upwardly; wherein at least a portion of a surrounding of the optical component consists of bulk metal; and a cap body (5) connected with the base body (1b, c) so that the optical component (3) is enclosed between the cap body (5) and the base body (1b, c) (Fig. 1) (see also Shiraishi’s Fig. 1).
Re claim 10, Katori teaches at least one of the following features: wherein each of the base body (1b, c) and the cap body (5) comprises part of said inorganic material (e.g. metal or ceramic), in particular at least partially delimiting the cavity (A’) formed in the base body (1b, c) (Fig. 1); wherein each of the base body and the cap body comprises part of said organic material, in particular comprises or is based on a respective component carrier.
Re claim 12, Katori teaches the organic material forms part of a component carrier (consider 11c, c) comprising a stack formed of at least one electrically-conductive layer structure (B) (Fig. 2C) and/or at least one electrically-insulating layer structure.
Re claim 13, Katori teaches comprising at least one of the following features: wherein at least one of the at least one electrically-conductive layer structure (B) comprises at least one of the group consisting of copper (copper powder) (col. 14, 2nd par.), aluminum, nickel, silver, gold, palladium, and tungsten; wherein at least one of the at least one electrically-insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non- reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid- crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier (11b, c) is configured as one of the group consisting of a printed-circuit board, and a substrate (1), or a preform thereof; and wherein the component carrier is configured as a laminate-type component carrier.
5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katori as modified by Shiraishi as applied to claim 1 above, and further in view of Ishigami et al. (US 2015/0130326).
The teachings of Katori/Shiraishi have been discussed above. 
Re claim 11, Katori/Shiraishi does not teach at least one of the following features: wherein hermetically enclosing the optical component along all surrounding sides is accomplished by providing a continuous uninterrupted cage of said inorganic material between the optical component and a surrounding of the package; wherein the inorganic material hermetically enclosing the optical component along all surrounding sides comprises an electrically-conductive sidewall coating at least part of vertical sidewalls of organic material delimiting the cavity accommodating the optical component; wherein the inorganic material is connected with the electrically- conductive material a seed layer of one of copper oxide and titanium.
Ishigami teaches hermetically enclosing the optical component (191) along all surrounding sides is accomplished by providing a continuous uninterrupted cage of said inorganic material (glass/ceramic lid 130) between the optical component (191) and a surrounding of the package (1) (Fig. 2, [0086, 0191]). 
As taught by Ishigami, one of ordinary skill in the art would utilize and modify the above teaching to obtain a continuous uninterrupted cage of inorganic material as claimed, because it aids in providing airtight package at reduced cost and process steps. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ishigami in combination Katori/Shiraishi due to above reason. 
Response to Arguments
6.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/26/22